Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-7 are allowed.

The present invention is drawn to a method for producing a polymer solution comprising a methacrylate copolymer and a first solvent, the method comprising preparing the methacrylate copolymer by polymerizing monomers in a second solvent thereby producing a solution comprising the methacrylate copolymer and the second solvent, and mixing the solution with the first solvent, and removing the second solvent to raise a content of the first solvent to not less than 10 mass % of the polymer solution, wherein the methacrylate copolymer has a weight average molecular weight of not less than 100,000, a weight average molecular weight/number average molecular weight of 1.01 to 1.8, and a glass transition temperature of not more than 40 ºC and comprises methyl methacrylate units and alkyl (meth)acrylate units comprising a C10-C36 alkyl group, the first solvent has a boiling point of not less than 200 ºC, and the second solvent has a boiling point of below 200 ºC.

Vadillo et al. (US 2019/0330553) discloses a method of preparing an acrylate-based lubricant comprising a first step of preparing an emulsion of a copolymer of 2-ethylhexyl methacrylate and lauryl methacrylate.  The emulsion is added to a solvent mixture of toluene and Solvent 600 (paraffinic base oil).  The resulting mixture is heated to distill off a majority of toluene.  Reference does not teach preparing the methacrylate copolymer of instant claims.  
Souchik et al. (US 2016/0348026) teaches a method of preparing alkyl (meth)acrylate copolymers in an oil as solvent. After completion of reaction, the reaction mixture is diluted with the same base oil to achieve a lubricant with desired viscosity index.  Reference does not teach use of two solvents as recited in instant claims.  
Morishita et al. (US 7,718,588) discloses preparation of poly(methyl methacrylate)-b-poly(lauryl methacrylate) diblock copolymer having Mw of 115,000 and Mw/Mn of 1.19.  A lubricating oil is prepared by combining the diblock copolymer with mineral oil.  Reference does not teach claimed process in which a solution of methacrylate copolymer and a second solvent, is mixed with a first solvent, followed by removal of the second solvent.

Tagawa et al. (WO 2017/122721) discloses preparation of lubricating oils comprising (meth)acrylate polymer comprising units derived alkyl (meth)acrylate units containing a C10-C36 alkyl group.  Reference does not teach claimed process in which a solution of methacrylate copolymer and a second solvent, is mixed with a first solvent, followed by removal of the second solvent.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        July 10, 2021